Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non Final Office Action in response to Applicant’s Request for Continued Examination filed 10/29/2021.
Claims 1-12 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

New Matter
The amendment to the specification filed 10/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Identifying movement of objects in a real scenario has use in the field of unmanned vehicles. An unmanned vehicle, also called as a Driverless Car, refers to a smart vehicle that is almost sentient, or contains some semblance of artificial intelligence or at least sensors and controllers that actuate brakes and wheels based on outside events. The unmanned vehicle as a wheeled mobile robot relies on computer systems and on-board devices installed in the vehicle to achieve a goal of driving the vehicle without drivers.”
[0026] "in a scenario of an unmanned vehicle, the image acquisition unit may be mounted...for perceiving the environment surrounding the unmanned vehicle," [0029] "the radar used in the unmanned vehicle," [0039] "[T]he movement velocity of the image acquisition unit" which is mounted on the unmanned vehicle and [0050]'' may be detected by respective sensors in the unmanned vehicle...''. Examiner, respectfully, disagrees. The specification as filed does not include paragraph numbers. It only recites line numbers. Furthermore, the publication, that does include paragraph numbers, does not recite any of the elements Applicant alleges the aforementioned paragraphs disclose. In fact, nowhere in the specification, either as filed or as published, disclose that which Applicant alleges is disclosed in the Remarks filed 10/29/2021. Examiner therefore finds that the amendment to the specification is new matter. There is no support in the original disclosure/specification.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 5, and 9 recite an “unmanned vehicle”. The specification does not disclose anything more than the words “unmanned vehicle”, let alone an explanation of how to build/create one. In this regard, an “unmanned vehicle” requires more than just a recitation of two words to enable one of ordinary skill in the art to at least make the invention. An “unmanned vehicle” connotes a vehicle that is almost sentient, or contains some semblance of artificial intelligence or at least sensors and controllers that actuate brakes and wheels based on outside events. The specification makes no such disclosure. Therefore, the specification and drawings do not convey to one of ordinary skill in the art the necessary disclosure to make and/or use the invention. 
The remaining dependent claims do not cure the deficiency of their parent claims, and by virtue of inheriting the limitations of their parent/base claim, are rejected for lack of enablement as well.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
 The remaining dependent claims do not cure the deficiency of their parent claims, and by virtue of inheriting the limitation of their parent/base claim, are rejected for lack of written description support as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2019/0347129).



for each of threads at a kernel layer, switching a current coroutine to a target coroutine among the plurality of coroutines in response to a task switching instruction; and saving context of a task processed by the current coroutine, and reading context of a task processed by the target coroutine, such that the thread at the kernel layer corresponding to the target coroutine processes the task based on the context of the target coroutine when executing the target coroutine ([0043]).


With respect to claim 5, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0347129) i in view of Herrera et al. (US 9037152). 
With respect to claim 2, Huang does not specifically disclose: wherein, the context comprises a register state and stack information required by the thread at the kernel layer for processing the task 
However, Herrera discloses: wherein, the context comprises a register state and stack information required by the thread at the kernel layer for processing the task (Fig. 5, col. 7, line 20).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Herrera to have real time operating systems for use on embedded controllers having minimal resources controlling reactive systems or applications.

15With respect to claim 3, Herrera discloses: wherein, the target coroutine has a highest priority among coroutines other than the current coroutine at the user layer (col. 7, lines 18-27).  

With respect to claim 4, Herrera discloses: switching back to the current coroutine, and processing the task of the current coroutine 20according to the save context (col. 7, lines 25-27).

With respect to claim 6-8, it recites similar limitations as claim 2-4 and are therefore rejected under the same citations and rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0347129) in view of Bogenberger et al. (US 2010/0011142).
With respect to claims 9 and 10 they recite similar limitations as claim 1 and is therefore rejected under the same citations and rationale. Furthermore, Huang does not specifically disclose a vehicle body.
However, Bogenberger discloses a vehicle body (Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bogenberger as Bogenberger suggests task switching ([0016], Bogenberger) and applying the invention of Huang/Pineda to a vehicle would ensure interrupt requests do not overwhelm the processing unit ([0003], Bogenberger).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0347129) in view of Bogenberger et al. (US 2010/0011142) further in view of Herrera et al. (US 9037152).

	With respect to claim 10-12, they recite similar limitations as claims 2-4 and are therefore rejected under the same citations and rationale. Furthermore, it would be obvious to a person having ordinary skill in the art before the filing date of the invention to combine Herrera with Huang/Bogenberger so that a real time operating system can be utilized using limited resources/memory.

Response to Arguments
Applicant alleges that Huang discloses switching among the kernel threads rather than switching amont multiple coroutines at the user layer. Examiner, respectfully, disagrees. Paragraph [0043] clearly states that the real time task from a real time task queue is switched to a second real time task context for use by the same real time kernel thread. Paragraph [0032], clearly states that the real tie tasks are in the user space. Whether kernel threads may or may not be switched, is moot in view of the instant citation provided to Huang. Huang is teaching switching of real time user mode task in the real time task queue which are executed by the same real time kernel thread. The kernel thread is not switched with another. Rather, only the real time task is switched with another second real time task to run on the same real time kernel thread. The rejection is maintained.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195